November 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
   IN THE INTEREST OF D.L.M., D.R.M., D.A.M., AND A.D.M., Minor Children

NO. 14-12-00714-CV

                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 25, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.